Name: 1999/171/EC: Council Decision of 25 January 1999 adopting a specific programme on confirming the international role of Community research (1998 to 2002)
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  cooperation policy;  research and intellectual property
 Date Published: 1999-03-12

 Avis juridique important|31999D01711999/171/EC: Council Decision of 25 January 1999 adopting a specific programme on confirming the international role of Community research (1998 to 2002) Official Journal L 064 , 12/03/1999 P. 0078 - 0090COUNCIL DECISION of 25 January 1999 adopting a specific programme on confirming the international role of Community research (1998 to 2002) (1999/171/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 130i(4) thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),(1) Whereas by Decision No 182/1999/EC (4), the European Parliament and the Council adopted the fifth framework programme of the European Community (hereinafter referred to as the fifth framework programme) for research, technological development and demonstration (hereinafter referred to as RTD) activities for the period 1998 to 2002 setting out the general outlines and scientific and technological objectives of the activities to be carried out in the field of international RTD cooperation;(2) Whereas Article 130i(3) of the Treaty stipulates that the framework programme shall be implemented through specific programmes developed within each activity under the framework programme, and that each specific programme shall define the detailed rules for implementing it, fix its duration and provide for the means deemed necessary;(3) Whereas, in accordance with Article 4(2) of Decision No 1110/94/EC of the European Parliament and of the Council of 26 April 1994 concerning the fourth framework programme of the European Community activities in the field of research, technological development and demonstration (1994 to 1998) (5) and Article 4(2) of the Council Decisions on the specific programmes implementing the fourth framework programme, the Commission has arranged for an external assessment to be conducted which it has transmitted to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions together with its conclusions and comments;(4) Whereas, in accordance with Article 130j of the Treaty, Council Decision 1999/65/EC of 22 December 1998 concerning the rules for the participation of undertakings, research centres and universities and for the dissemination of research results for the implementation of the fifth framework programme of the European Community (1998 to 2002) (6) (hereinafter referred to as 'the rules for participation and dissemination`) applies to this specific programme; whereas these rules allow the participation of the Joint Research Centre in the indirect actions covered by this specific programme;(5) Whereas, for the purpose of implementing the international cooperation activities under this programme, in addition to the cooperation covered by the Agreement on the European Economic Area, it may be appropriate to engage in agreements with third countries or international organisations, in particular on the basis of Article 130m of the Treaty;(6) Whereas RTD is of special significance in achieving improved levels of quality of life in many developing countries, and whereas Community action should be of special significance in its contribution to improving the living standards of citizens in the countries concerned, their health and the state of the environment, improved prosperity, and sustainable development;(7) Whereas scientific information networks can have a particular impact on the various aspects of international RTD cooperation;(8) Whereas implementation of this programme will also comprise activities and mechanisms aimed at stimulating, disseminating and exploiting RTD results, in particular vis-Ã -vis small and medium-sized enterprises (SMEs), and activities to stimulate the mobility and training of researchers;(9) Whereas the equal opportunities policy of the Community must be taken into account in the implementation of this programme;(10) Whereas efficient and transparent management contributes to a more effective and user-friendly programme;(11) Whereas administrative expenditure should be included in the Community budget in a transparent fashion;(12) Whereas the implementation of this programme should be monitored with a view to adapting it, where appropriate, to scientific and technological developments; whereas in due course there should also be an assessment of progress with the programme by independent experts;(13) Whereas the Scientific and Technical Research Committee has been consulted on the scientific and technological content of the specific programmes,HAS ADOPTED THIS DECISION:Article 1In accordance with Article 3(1) of the fifth framework programme, the specific programme on confirming the international role of Community research (hereinafter referred to as the specific programme) is adopted for the period from 25 January 1999 to 31 December 2002.Article 21. In accordance with Annex III to the fifth framework programme, the amount deemed necessary for carrying out the specific programme is EUR 475 million, including a maximum of 9,8 % for the Commission's administrative expenditure.An indicative breakdown of this amount is given in Annex I.2. Of the amount in paragraph 1- EUR 78 million is for the period 1998 to 1999,and- EUR 397 million is for the period 2000 to 2002.In the case referred to in Article 2(1)(c) of the fifth framework programme, the Council shall adapt the latter figure in accordance with Article 2(1)(c), second indent of the fifth framework programme. Pending a decision by the Council, this specific programme shall not be implemented beyond the provision of the first indent.3. The budgetary authority shall, in compliance with the scientific and technological objectives and priorities laid down in this Decision, set the appropriations for each financial year taking into account the availability of resources within the multiannual financial perspective.Article 31. The general outlines, the scientific and technological objectives and the priorities for the specific programme are set out in Annex II. They are consistent with the principles and the three categories of selection criteria indicated in Annex I to the fifth framework programme.2. In accordance with these principles and criteria the selection criteria indicated in Article 10 of the rules for participation and dissemination shall be applied for the selection of the RTD activities to be carried out.All these criteria shall be complied with in the implementation of the programme, including the work programme referred to in Article 5(1), although they may be weighted differently.3. The rules for participation and dissemination shall apply to the specific programme.4. The detailed rules for financial participation by the Community in the specific programme are those referred to in Article 4 of the fifth framework programme.The indirect RTD actions under the specific programme are defined in Annexes II and IV to the fifth framework programme.Specific rules for implementing the programme are set out in Annex III to this Decision.Article 4In the light of the criteria referred to in Article 3, and the scientific and technological objectives and priorities set out in Annex II, the Commission:(a) shall monitor, with appropriate assistance from independent external experts, the implementation of the specific programme and, where appropriate, submit proposals to Council for adapting it, in accordance with Article 5(1) of the fifth framework programme;(b) shall arrange for the external assessment provided for in Article 5(2) of the fifth framework programme to be conducted concerning the activities carried out in the fields covered by the specific programme.Article 51. The Commission shall draw up a work programme specifying:(a) in greater detail, the objectives and RTD priorities of Annex II;(b) the indicative timetable for the implementation of the specific programme;(c) the coordination arrangements set out in Annex III;(d) where necessary, the selection criteria and the arrangements for applying them for each type of indirect RTD action.2. The work programme shall serve as a basis for implementing the indirect RTD actions according to the procedures set out in the rules for participation and dissemination.3. The work programme shall be updated where appropriate and be made available by the Commission to all interested parties in a user-friendly form, including in electronic form.Article 61. The Commission shall be responsible for the implementation of this specific programme.2. The procedure laid down in Article 7 shall apply for the adoption of the following measures:- the drawing-up and updating of the work programme referred to in Article 5(1), including regarding the content of calls for proposals,- approval of RTD actions proposed for funding, including participation by entities from third countries, where the estimated amount of the Community contribution under this programme is equal to or more than EUR 0,3 million,- the drawing-up of the terms of reference for the external assessment provided for in Article 5(2) of the fifth framework programme,- any adjustment to the indicative breakdown of the amount as set out in Annex I.Article 71. The Commission shall be assisted by a programme committee (hereinafter referred to as 'the committee`) composed of representatives of the Member States and chaired by the representative of the Commission.2. In the cases referred to in Article 6(2), the representative of the Commission shall submit to the committee a draft of measures to be taken. The committee shall deliver its opinion on the draft measures referred to above within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148(2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The Chairman shall not vote.3 (a) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee.(b) If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority.If, on expiry of a period of nine weeks from the referral of the matter to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission.4. The Commission shall regularly inform the committee of the overall progress of the implementation of the specific programme, and shall in particular provide it with information about the progress of all RTD actions funded under this programme.Article 8In accordance with Article 5(4) of the fifth framework programme, the Commission shall regularly inform the Council and the European Parliament of the overall progress of the implementation of the programme, including on the participation of SMEs and the simplification of administrative procedures.Article 9This Decision is addressed to the Member States.Done at Brussels, 25 January 1999.For the CouncilThe PresidentJ. FISCHER(1) OJ C 260, 18.8.1998, p. 65.(2) Opinion delivered on 15 December 1998 (not yet published in the Official Journal).(3) OJ C 407, 28.12.1998, p. 123.(4) OJ L 26, 1.2.1999, p. 1.(5) OJ L 126, 18.5.1994, p. 1. Decision as last amended by Decision No 2535/97/EC (OJ L 347, 18.12.1997, p. 1).(6) OJ L 26, 1.2.1999, p. 46.ANNEX IINDICATIVE BREAKDOWN OF THE AMOUNT DEEMED NECESSARY>TABLE>ANNEX IITHE GENERAL OUTLINES, THE SCIENTIFIC AND TECHNOLOGICAL OBJECTIVES AND THE PRIORITIESINTRODUCTIONThe main objectives of this horizontal theme are: to promote S/T cooperation internationally; to reinforce Community capacities in the fields of science and technology; to generally support the achievement of scientific excellence within the wider international framework, and to contribute to the implementation of the Community's external policy also with the accession of new members in mind.Strategic objectives and approach of the programme- to promote scientific and technological cooperation between undertakings, organisations and researchers from third countries and from the Community, likely to produce significant, mutual and balanced benefits, taking into account the different needs and circumstances of individual groups of countries and regions while respecting the protection of intellectual property,- to facilitate access for research centres and undertakings established in the Community to scientific and technological knowledge available outside the Community and useful to the Community's interests,- to enhance the position and role of Community research in the international scientific and technological arena and to promote a European scientific and technological culture, taking account of the social and cultural needs of the countries with which it is cooperating,- to prepare for the accession of new Member States, e.g. by encouraging their full association with the framework programme; to contribute to the stabilisation of the RTD potential of the CEECs in general and of the new independent States of the former Soviet Union (NIS), to support and develop the Euro-Mediterranean partnership and to contribute to the sustainable economic, social and scientific development of developing countries,- to help European research players acquire information and gain experience of research capacity, activity and priorities of industrialised third countries and 'emerging economy` countries, so as to make Community industry more competitive and enhance its presence on new markets.International RTD cooperation will be pursued in two forms in the fifth framework programme: firstly, through this specific programme and secondly, through the other specific programmes, and in close coordination with them.The specific actions provided for in this programme are as follows:- to pursue strategically defined activities aimed at the accession candidate countries, other central and east European countries (CEECs), the new independent States of the former Soviet Union (NIS) (excluding the Baltic States) and Mongolia, the Mediterranean partner countries and developing countries. In order to exploit fully the opportunities for cooperation and optimise the added-value at European level, this programme will also facilitate cooperation with certain industrialised and emerging economy countries,- to increase the opportunities for training of researchers,- to ensure coordination with other programmes of the framework programme, with other Community initiatives and policies, in particular external policies, as well as with policies and programmes of Member States, international organisations and cooperation schemes such as COST and Eureka.The second form of international cooperation to be pursued will be the participation of partners from outside the Union (without funding from this specific programme) in projects of the other programmes in accordance with the participation and dissemination rules.1. SPECIFIC ACTIVITIES IN THE PROGRAMMEThis programme will finance only specific RTD activities which are relevant to certain third countries or regions and which are not addressed by the other parts of the framework programme. Research priorities will be identified through a strengthened dialogue and cooperation with the regions concerned, taking into account any cooperation agreements and the diversity of their economic and sociocultural situations and needs. Support will focus on research and technological development cooperation rather than on technical assistance or technology transfer which can be better achieved through Community external relations programmes. In the implementation of this programme, the concerns of industry and in particular of small and medium-sized enterprises will be taken into account.A. COOPERATION WITH CERTAIN CATEGORIES OF THIRD COUNTRIESA.1. States in the pre-accession phaseRationale and objectivesThe period covered by the fifth framework programme will coincide with the preparation for membership of the European Union by the accession candidate countries. In the context of Agenda 2000, the objective of this programme is thus to help accelerate the reform in their science structures, while safeguarding the highly qualified human resources and enhancing their RTD potential. This will be pursued by encouraging these countries to become associated with the specific programmes and to participate in projects under similar conditions to Member States. In view of the reinforced pre-accession strategy proposed under Agenda 2000, this association with the framework programme could be facilitated by a reduced, but progressively increasing, financial contribution required from these countries (1) and by making use, where so decided, of other relevant Community instruments.Activities- Specific activities will be undertaken to promote existing centres of excellence in these countries in order to put their research capabilities at the service of the economic and social needs of their region and in conformity with the interests of the Union as a whole. The centres to be supported should bring together theoretical and applied research, including research in the natural, social and economic sciences, where possible using a multi-disciplinary approach. They should link local expertise and international excellence and should also serve young researchers as training centres. Support will be provided for schemes consisting of measures such as networking, conference and workshop organisation and visiting scientists. This will enable cooperation with western scientists in situ, and the establishment of programmes and events to highlight the 'supraregional` relevance of the centres, thus strengthening their attraction for neighbouring countries,- In addition, accompanying measures will be developed to strengthen the participation of these countries in other programmes of the framework programme (e.g. dissemination of information on opportunities offered by the framework programme), making use also of cooperation networks.A.2. NIS and CEECs not in the pre-accession phaseRationale and objectivesCloser relationships between these countries and the Union in science and technology will help maintain and stimulate their economic development. A number of these countries have made substantial efforts to consolidate the existing scientific potential and to provide new administrative structures more suitable to research needs. The Union's objectives in scientific cooperation with these countries are to support efforts to develop a pluralistic scientific and technological system and to preserve and develop their research excellence by building on existing expertise in order to help them solve some of their major economic and societal problems.ActivitiesThis programme will undertake joint research projects and concerted actions in areas not covered by the other specific programmes, in two forms:- support for their research and technological development potential and promotion of cooperation with the European scientific community, including through the International Association for the Promotion of Cooperation with Scientists from the Independent States of the Former Soviet Union (INTAS) for the NIS, provided that a new agreement is reached between its members on its continuation. These activities will be carried out in the fields where these countries have a recognised excellence and valuable cooperation potential. In this context, whilst respecting its legal status, INTAS intends also to explore, where appropriate, the possibilities of the exploitation of project results,- cooperation in areas of mutual interest will be continued both with these CEECs and with the NIS, building on the experience already gained in the Copernicus programme. Research will include the following areas: regional problems linked to the environment and health; structural problems of transition and socioeconomic development; sustainable use of natural resources such as: desertification, rehabilitation of land-locked sea areas and large lakes, consequences of past approaches to energy production and use, Arctic environment management, exposure of humans to environmental agents, air pollution and water quality, prevention and control of re-emerging diseases, reform of the health services system, satellite application, sustainable forestry; they may also address problems concerning the reorientation of the science and technology sector including the reorientation of socioeconomic research.A.3. Mediterranean partner countriesRationale and objectivesIn addition to their participation in the other specific programmes and in the specific action for research for development of this programme, certain specific actions will be undertaken with the Mediterranean partner countries in order to strengthen the research and technology dimension of the Euro-Mediterranean partnership, improving where appropriate their research and technological development capabilities and promoting innovation.ActivitiesWithout prejudice to the possibilities for cooperation with other specific programmes and taking into account the continuous dialogue with these countries (e.g. in the context of the 'Barcelona process`), specific activities will be undertaken concerning regional aspects of in particular the following areas: integrated coastal zone management in the Mediterranean (including environmental aspects); water management (including water/energy interactions); natural resource management in the context of sustainable development of tourism; the preservation and restoration of cultural heritage; development in the context of socioeconomic modernisation (including innovation, the urban dimension, health, transport and support for the establishment of a Euro-Mediterranean information society).A.4. Research for developmentRationale and objectivesThe objective of this part of the programme is to tackle, jointly with developing country scientists, research problems linked directly to development challenges in the long-term mutual interest. The selection of topics to be covered will be based on policy dialogues and cooperation with groups of countries and regions concerning their RTD needs, priorities and specific socioeconomic requirements, taking also into account development policy objectives of the Community and internationally agreed development targets, as well as the experience gained in the fourth framework programme.ActivitiesSpecific activities will be undertaken in the following areas:- Mechanisms and socioeconomic and policy conditions for sustainable development:- analysis of the factors facilitating the adoption of existing innovations. In addition to the main areas below, this will cover sectoral and intersectoral areas such as the global information society, energy, transport, population, gender-related issues and urbanisation,- Sustainable management and use of natural resources:- promotion of a sustainable relationship between population pressure, food security and the use and management of ecosystems; improvement of the productivity of renewable natural resources and prevention of their degradation,- analysis of the evolution in demand for agricultural products in these countries and research on ways of meeting this demand; improvement of the efficiency of agricultural production chains with particular reference to quality and health,- Health improvement:- research on equitable, efficient health systems and their impact; the influence of structural and policy aspects; coverage of vulnerable groups; quality of care and its acceptability and affordability; understanding of the major health problems in these countries and the development of instruments for prevention and control of the predominant diseases.A.5. Emerging economy and industrialised countriesRationale and objectivesThese countries are both competitors and partners for the Union in the global market place. This part of the programme will promote:- bilateral as well as multilateral (e.g. G7, OECD) policy dialogue in research in order to facilitate and monitor cooperation as well as to identify priorities of mutual interest,- access to research know-how and opportunities available in these countries, thereby contributing to the improvement of the performance of European research and the competitiveness of the Union in the global economy,- the sharing of the costs and benefits of global endeavours (e.g. human genome, information society and activities covered by the agreement on intelligent manufacturing systems, IMS),- cooperation aimed at the solution of worldwide problems (e.g. global climate change).ActivitiesIn order to facilitate and enhance access to the research potential which exists outside the Union, for the benefit of the programmes' key actions and generic activities, this programme will implement scientific and technological cooperation agreements in certain areas with certain non-Union industrialised countries. This instrument could also be extended to cooperation in certain areas with some of the major emerging economy countries, i.e. certain developing countries which represent important markets, and which have developed to the point that in specific scientific and technological areas they are at par with industrialised countries.B. TRAINING OF RESEARCHERSA fellowship scheme will be established to allow a limited number of young doctoral level researchers from developing countries, including Mediterranean and emerging economy countries, to work in European laboratories on projects of the framework programme. This will further contribute to the reinforcement of the scientific potential in these countries, while allowing Community research to benefit from their expertise.Another fellowship scheme will be provided enabling a limited number of young Community researchers to work in industrially-oriented laboratories of the highest quality in non-Union countries in areas of particular interest to the Community. The Community's equal opportunities policy will be taken into account in the implementation of these fellowship schemes.C. COORDINATIONCoordination of activities within the framework programme and with other Community programmesIn order to define and implement international research cooperation policy, this programme will take into account the policies, instruments, initiatives, interests and capabilities of other actors in this field. A key objective is therefore to ensure coordination with the other specific programmes and with other Community policies and instruments.- Coordination with the other specific programmes will focus on ensuring consistency of approach to partners from outside the Union across the specific programmes, on monitoring and analysing (in terms of mutual benefit and utility) the participation of non-Union entities or international organisations in the other programmes, and on studying participation trends by country and by programme.In addition, where there are opportunities for international research cooperation of mutual interest, this programme will help the other programmes in establishing effective cooperation, including the organisation of events aimed at providing information on the rules and policies applicable to Community RTD in general, and to participation of non-Union country entities and international organisations in particular,- Coordination with the Community's external technical assistance programmes such as PHARE, TACIS, MEDA, EDF and the programmes for Asia and Latin America will increase the synergy between their actions and the work carried out under research policy. This could provide effective support for the scientific and technological sector in the countries concerned.Coordination with COST, Eureka and international organisations- COST: COST, which extends far beyond the Union, is a useful instrument to foster cooperation and stimulate mutual coordination of national and international activities on a very broad scale, both thematically and geographically, as well as to stimulate the participation of researchers from pre-accession countries into pan-European activities. Its flexibility will continue to be used to intensify exploration of new ideas and fields of scientific and technological endeavour. Improved methods of ensuring complementarity between COST and the framework programme activities will be developed, in order to exploit better the potential for synergy between the two instruments, particularly as concerns the implementation of the key actions and generic activities of the framework programme. The programme will provide technical and financial support for COST administration,- Eureka: framework programme and Eureka activities are complementary. The aim is to maximise, around a limited number of priority themes of common interest, the coordinated use of the two instruments. Simple and efficient ways of linking the fifth framework programme and Eureka will be developed and applied primarily to strategic projects within the key actions of the thematic programmes in conformity with the selection criteria and procedures of the framework programme. Information and coordination mechanisms will be enhanced, so as to foster a positive development of these projects, while maintaining the distinct roles of Eureka and the framework programme as well as their specificities and financial means,- international organisations: closer cooperation between the Community and international organisations involved in research activities and S/T policy development and their participation in activities of the fifth framework programme will strengthen the overall coherence of research in Europe and optimise the use and exploitation of Europe's scientific infrastructures. The Commission will, where appropriate, intensify the Community's involvement in these organisations in particular through encouraging coordination between and with the Member States.Coordination with Member StatesThe international research cooperation activities of the Community and the Member States often address similar or related issues. In full respect of the principle of subsidiarity, there is both scope and need for increased coordination in certain areas which would lift the individual efforts above critical mass and enhance overall effectiveness, flexibility and visibility of Community and Member States' activities. Building on the experience of initiatives such as the 'European initiative on agricultural research for development`, coordination activities can be supported through this programme in public and industrial research areas where a need has been identified.2. INTERNATIONAL COOPERATION PURSUED THROUGH THE OTHER FRAMEWORK PROGRAMME ACTIVITIESThe second form of international RTD cooperation referred to in the introduction concerns participation of third country entities and international organisations in the other specific programmes of the framework programme without funding from this specific programme. The rules for such participation are set out in the Decision pursuant to Article 130j of the Treaty. This programme will monitor the extent of this participation and its benefit to the Community as well as its conformity with the Community's external policy also with the accession of new members in mind. It will also assess whether such participation should be subject to the conclusion of an international agreement in order to provide equitable access for Community researchers to high quality RTD programmes in the third countries concerned and/or to ensure adequate arrangements for intellectual property rights.(1) The 10 countries of central and eastern Europe plus Cyprus.ANNEX IIISPECIFIC RULES FOR IMPLEMENTING THE PROGRAMMEThe specific programme will be implemented through the indirect RTD actions defined in Annexes II and IV to the fifth framework programme. In addition, the following rules specific to this programme will apply:1. Accompanying measuresThe accompanying measures will comprise in particular:- studies in support of the specific programme, including the preparation of future activities,- the exchange of information, conferences, seminars, workshops and scientific and technical meetings,- recourse to external expertise, including access to scientific databases, in particular for the purposes of the monitoring of the specific programme provided for in Article 5(1) of the fifth framework programme, the external assessment provided for in Article 5(2) of the fifth framework programme and the evaluation of indirect RTD actions and the monitoring of their implementation,- dissemination, information and communication activities, including scientific publications, and activities for the exploitation of results,- training schemes related to RTD activities covered by the specific programme,- support for schemes to provide information and assistance for research players, including SMEs,- support for initiatives to promote centres of excellence.2. Exceptions from the financial participation ratesIn the case of legal entities established in non-associated CEECs, Mediterranean partner countries, NIS and developing countries:- funding of RTD projects under the fifth framework programme may exceeded 50 % of the eligible total costs in order to ensure the quality of their materials and research equipment,- the expenditure on staff and equipment set out in the detailed rules for participation and dissemination may be extended in the case of participation in the RTD projects on the basis of eligible additional costs,in accordance with the objectives of the specific programme.3. Coordination arrangementsThe Commission will endeavour to ensure complementarity between the indirect RTD actions within the programme, in particular by grouping them around a common objective, and to avoid duplication, while respecting the legitimate interests of proposers of indirect RTD actions.Coordination will also be ensured between actions under the specific programme and those carried out in:- other specific programmes implementing the fifth framework programme,- the research and training programmes implementing Council Decision 1999/64/Euratom of 22 December 1998 concerning the fifth framework programme of the European Atomic Energy Community (Euratom) for research and training activities (1998 to 2002) (1),- other European research frameworks such as Eureka and COST and by international organisations,- other Community research-related instruments such as PHARE, TACIS, MEDA, EDF, the programmes for Asia and Latin America, the EIF, the Structural Funds and the EIB.It will comprise:(i) the identification of common themes or priorities, resulting in particular in:- the exchange of information,- the carrying out of work decided on jointly, entailing in particular the joint initiation of one of the procedures referred to in Article 9 of the rules for participation and dissemination,(ii) the reassignment of proposals for indirect RTD actions between specific programmes or between a specific programme and a research and training programme.(iii) support for the Eureka secretariat and for the COST secretariat (2) and activities.(1) OJ L 26, 1.2.1999, p. 34.(2) Given the nature of COST, expenditure relating to the secretariat (non-statutory staff, missions, meetings, information, etc.) will be treated as operating expenditure.